Citation Nr: 1419781	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cold injury residuals of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for cold injury residuals of the right upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for cold injury residuals of the left upper extremity for the period from September 20, 2007, to June 28, 2011.  

5.  Entitlement to a rating in excess of 30 percent for cold injury residuals of the left upper extremity for the period from June 29, 2011.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of this appeal, in an October 2009 rating decision, the RO increased the disability ratings for the Veteran's service-connected cold injury residuals for his left and right upper extremities to 20 percent for each, effective September 20, 2007.  

In an October 2012 rating decision, the RO increased the disability ratings for the Veteran's service-connected cold injury residuals of the left and right lower extremities to 30 percent each, effective September 20, 2007.  

Finally, in a November 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected cold injury residuals of the left upper extremity to 30 percent, effective June 29, 2011.  Service connection for each of his eight fingers and two thumbs was also granted and separate disability ratings of either 10 percent or a noncompensable rating were awarded, all effective June 29, 2011.  

In September 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  Subsequently, the Board remanded this matter in September 2010 to arrange a Board hearing.  

In January 2011, the Veteran testified at a Board hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  Copies of both transcripts are of record.  In February 2014, the Board sent a letter to the Veteran, which advised him that he could testify at another Board hearing.  As the Veteran has failed to respond to this notice within the allotted 30 days, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.1304 (2013).  

The Board also remanded this matter for additional development in June 2011 and December 2012.  

The Board notes that to the extent the separate ratings for each finger or thumb are part of this appeal by virtue of assignment during the course of this appeal, the Board nevertheless feels the fact that the Veteran did not disagree with the Board's characterization of the issues on appeal in its December 2012 remand coupled with the fact that the Veteran's service representative did not identify these issues as on appeal in the Informal Hearing Presentation (IHP) that was submitted in December 2013, indicates the Veteran's satisfaction with these additional separate ratings for the fingers and that he is essentially withdrawing these matters from further appellate consideration.  In the event the Veteran does intend to pursue these issues further, then he should advise the RO of this and the RO should include them as additional claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, another remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

The Board has determined that further development of the Veteran's claims is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, a remand for compliance with the directives of the Board's December 2012 remand is warranted.  

The December 2012 remand directed the RO to ensure that a scheduled VA examination of the Veteran's service-connected cold injury residuals would be a "thorough" examination and that the examiner would specifically comment on the Veteran's current level of occupational impairment due to his service-connected cold injury residuals of the bilateral upper and lower extremities.  

However, the Board observes that the February 2013 VA examination (and June 2013 addendum) provided neither a thorough examination nor any comment on the Veteran's current level of occupational impairment due to his cold injury residuals.  The examiner, a VA physician's assistant, simply checked the "no" box when asked on the Disability Benefits Questionnaire whether the Veteran's cold injury residuals impacted his ability to work.  The reader of the examination report is not provided any explanation of why this Veteran, who since June 2011 has had a 90 percent combined disability evaluation, and who now therefore meets the scheduler criteria for a TDIU, is still thought able to secure and follow substantially gainful employment in spite of his service-connected cold injury residual disabilities.  

The Board also finds that the results of the February 2013 VA examination with respect to the cold injury residuals are inadequate.  First, the brief report of examination lacks any mention of the Veteran's complaints or contentions related to his service-connected cold injury residuals of the upper and lower extremities.  He testified during his January 2011 hearing that his prescription for Gabapentin had recently been increased from 300 milligrams to 2,400 milligrams a day.  See transcript at pp. 4, 22.  No mention of any medication for the cold injury residuals is provided in the February 2013 VA examination.  Second, portions of the report appear facially inconsistent.  For example, the VA examiner noted numbness and/or locally impaired sensation in both hands and the right foot as part of the symptomatology of the service-connected disabilities, but then comments at the end of his report that lack of sharp sensation in the right leg and elsewhere was likely related to diabetes and is not related to cold injury.  The VA examiner also claimed that the Veteran's current claimed worsening was due to diabetic peripheral neuropathy and not from cold injury.  However, the reader is provided no explanation for this conclusion.  

Therefore, on remand, the RO/AMC should ensure that a qualified neurologist examines the Veteran in connection with his claims for higher ratings and that he or she renders medical opinions consistent with the instructions in this Remand.  

The Board's review of the paper and electronic claims files show no VA treatment records dated after July 2013.  Therefore, on remand the RO/AMC must associate with the claims file, or in the Veteran's Virtual VA eFolder, all VA medical records from July 2013 to the present.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his service-connected cold injury residuals of the upper and lower extremities and whose records are not found within the paper or electronic claims files.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the paper or electronic claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Dallas or Waco VA Medical Centers (VAMC), for the period since July 2013.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination of his cold injury residuals of the upper and lower extremities by a qualified neurologist to determine the current severity of these disabilities.  The claims folder must be made available to the examiner who should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

In connection with evaluating and discussing the severity of the Veteran's service-connected cold injury residuals, the examiner should (1) distinguish, if possible, between the symptomatology of these service-connected disorders and the symptomatology associated with his nonservice-connected diabetes and diabetic peripheral neuropathy.  His or her report should also (2) include the Veteran's contentions and inform VA whether the Veteran is still prescribed 2,400 milligrams of Gabapentin daily as asserted in his January 2011 Board hearing.  The examiner also should (3) comment on any occupational impairment resulting from these disabilities and, more specifically, whether they alone or in combination render the Veteran unable to secure and follow substantially gainful employment.  

3.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, all of the issues on appeal shall be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



